 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-MC-00110-WBS-EFB
12                 Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING
13                 v.                                   TIME FOR FILING A COMPLAINT FOR
                                                        FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $6,420.00 IN U.S.                    INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimants

18 Matthew Tobiasz (“Tobiasz”) and Daniel Estes (“Estes”), appearing in propria persona, hereby agree

19 and STIPULATE as follows:
20          1.     On or about April 5, 2019, claimants Tobiasz and Estes filed claims in the administrative

21 forfeiture proceedings with the Unites States Postal Inspection Service (“USPIS”) with respect to the

22 Approximately $6,420.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

23 February 6, 2019.

24          2.     The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §

25 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
26 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed

27 a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
29                                                                          Stipulation to Extend Time to File Complaint

30
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline is July 3, 2019.

 5          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 6 extend to September 4, 2019, the time in which the United States is required to file a civil complaint for

 7 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 8 currency is subject to forfeiture.
 9          5.      Accordingly, the parties agree that the deadline by which the United States shall be

10 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

11 alleging that the defendant currency is subject to forfeiture shall be extended to September 4, 2019.

12 Dated:        7/3/2019                                MCGREGOR W. SCOTT
                                                         United States Attorney
13

14                                                       /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
15                                                       Assistant U.S. Attorney
16

17 Dated:        7/2/2019                                /s/ Matthew Tobiasz
                                                         MATTHEW TOBIASZ
18                                                       Appearing in Propria Persona
                                                         (As authorized via phone)
19
20 Dated:        7/2/2019                                /s/ Daniel Estes
                                                         DANIEL ESTES
21                                                       Appearing in Propria Persona
                                                         (As authorized via phone)
22

23
            IT IS SO ORDERED.
24
            Dated: July 3, 2019
25
26

27

28
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
